     Case 2:18-cv-02023-GMN-PAL Document 17 Filed 03/01/19 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Christopher A.J. Swift, Esq.
 2   Nevada Bar No. 11291
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorney for Plaintiff Wilmington Trust, National Association, not in its individual capacity but
 7   as Trustee of ARLP Securitization Trust, Series 2014-2
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   WILMINGTON TRUST, NATIONAL                        Case No.: 2:18-cv-02023-GMN-PAL
     ASSOCIATION, NOT IN INDIVIDUAL
12   CAPACITY BUT AS TRUSTEE OF ARLP                   STIPULATION AND PROPOSED
13   SECURITIZATION TRUST, SERIES 2014-2,              ORDER EXTENDING PLAINTIFF’S
     a Federal Savings Bank,                           TIME PERIOD TO RESPOND TO
14                                                     COMMONWEALTH’S MOTION TO
                          Plaintiff,                   DISMISS [ECF NO. 10]
15          vs.
16                                                     (Second Request)
     COMMONWEALTH LAND TITLE
17   INSURANCE COMPANY,

18                       Defendant.
19
            Plaintiff Wilmington Trust, National Association, not in its individual capacity but as
20
21   Trustee of ARLP Securitization Trust, Series 2014-2 (hereinafter “Wilmington”), and Defendant

22   Commonwealth Land Title Insurance Company, (“Commonwealth”) (collectively, the “Parties”),
23
     by and through their counsel of record, hereby stipulate and agree as follows.
24
            Wilmington filed its Complaint on October 19, 2018 [ECF No. 1] and Commonwealth
25
26   filed its Motion to Dismiss on January 18, 2019 [ECF No. 10] (hereinafter “Motion”). The

27   Parties filed their first request to extend the time period to respond to Commonwealth’s Motion
28   on February 1, 2019, inadvertently requesting a deadline of March 3, 2019, a Sunday, for



                                                Page 1 of 3
     Case 2:18-cv-02023-GMN-PAL Document 17 Filed 03/01/19 Page 2 of 3



     Wilmington to file its response [ECF No. 14].     The Court granted the stipulation, entering a
 1
 2   response deadline of March 3, 2019 [ECF No. 16]. Because the Parties did not realize that the

 3   requested deadline falls on a Sunday, the Parties request a brief extension for Wilmington to
 4
     respond to the Motion. Additionally, due to several unforeseen scheduling conflicts, Counsel for
 5
     Wilmington requests a brief extension to the deadline to respond to the Motion, from March 3,
 6
 7   2019 to March 8, 2019.

 8          This is the Parties’ second request for an extension and is not intended to cause delay or
 9   prejudice to any party.
10
            IT IS SO STIPULATED
11
     DATED this 1st day of March, 2019.             DATED this 1st day of March, 2019.
12
13   WRIGHT, FINLAY & ZAK, LLP                      EARLY SULLIVAN WRIGHT GIZER &
                                                    McRAE LLP
14
     /s/ Lindsay D. Robbins                         /s/ Sophia S. Lau, Esq.
15   Lindsay D. Robbins, Esq.                       Sophia S. Lau, Esq.
16   Nevada Bar No. 13474                           Nevada Bar No. 13365
     7785 W. Sahara Ave., Suite 200                 601 South Seventh Street, 2nd Floor
17   Las Vegas, NV 89117                            Las Vegas, Nevada 89101
     Attorney for Plaintiff Wilmington              Attorneys for Defendant, Commonwealth Land
18   Trust, National Association,                   Title Insurance Company
19   not in its individual capacity but as
     Trustee of ARLP Securitization Trust,
20   Series 2014-2
21
                                                ORDER
22
            IT IS SO ORDERED.
23
24                     4 day of March, 2019.
            DATED this ____
25
                                                             _______________________________
26
                                                             Gloria M. Navarro, Chief Judge
27                                                           UNITED STATES DISTRICT COURT
28



                                               Page 2 of 3
     Case 2:18-cv-02023-GMN-PAL Document 17 Filed 03/01/19 Page 3 of 3




 1   Respectfully submitted by:
 2   WRIGHT, FINLAY & ZAK, LLP
 3
     /s/ Lindsay D. Robbins, Esq._____________
 4
     Lindsay D. Robbins, Esq.
 5   Attorneys for Plaintiff
                                    CERTIFICATE OF SERVICE
 6
            I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 7
 8   that I electronically served the foregoing STIPULATION AND PROPOSED ORDER

 9   EXTENDING PLAINTIFF’S TIME PERIOD TO RESPOND TO COMMONWEALTH’S
10
     MOTION TO DISMISS (Second Request) was made on March 1, 2019, to all parties and
11
     counsel as identified on the Court-generated Notice of Electronic Filing.
12
13
14                                        /s/ Tonya Sessions
                                          An Employee of WRIGHT, FINLAY & ZAK, LLP
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
